UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJune 30, 2010 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 0-27549 SKYE INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Nevada 88-0362112 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 7756 E. Greenway Rd., Scottsdale, AZ85260 (Address of principal executive offices) (Zip Code) (480) 993-2300 (Registrant’s telephone number, including area code) 7701 E. Gray Rd., Suite 104, Scottsdale, AZ85260 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).o Yes o No (not required) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yes x No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 16,277,323 shares of Common Stock, $0.001 par value, as of August ­­­­11, 2010. 2 Index Page Number PART I FINANCIAL INFORMATION 4 ITEM 1. Condensed Financial Statements (unaudited) 4 Condensed Consolidated Balance Sheets as ofJune 30, 2010 (unaudited)and December 31, 2009 4 Condensed Consolidated Statements of Operations for thethree and six months endedJune 30, 2010 and 2009 (unaudited) 5 Condensed Consolidated Statements of Stockholders' Deficit cumulative from December 31, 2008 toJune 30, 2010 (unaudited) 6 Condensed Consolidated Statements of Cash Flows for six months endedJune 30, 2010 and 2009 (unaudited) 7 Notes to Condensed Consolidated Financial Statements (unaudited) 8 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 16 ITEM 3. Quantitative and Qualitative DisclosuresAbout Market Risk 21 ITEM 4. Controls and Procedures 21 PART II OTHER INFORMATION 23 ITEM 1. Legal Proceedings 23 ITEM 1A. Risk Factors 23 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 ITEM 3. Defaults Upon Senior Securities 23 ITEM 4. (Removed and Reserved) 23 ITEM 5. Other Information 23 ITEM 6. Exhibits 24 SIGNATURES 25 3 SKYE INTERNATIONAL, INC. AND SUBSIDIARIES (DEBTOR-IN-POSSESSION) CONDENSED CONSOLIDATED BALANCE SHEETS June 30, December 31, (unaudited) ASSETS CURRENT ASSETS Cash $ $ Accounts Receivable - Inventory Prepaid Expenses Total Current Assets EQUIPMENT, NET OTHER ASSETS Patents, net Deferred Financing Costs Total Other Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accounts Payable $ $ Accrued Expenses Current Portion, Long term debt Accrued Interest Payable Warranty Accrual Total Current Liabilities LONG-TERM LIABILITIES Notes Payable Nores Payable - Related Parties Total Liabilities LIABILITIES SUBJECT TO COMPROMISE STOCKHOLDERS' EQUITY (DEFICIT) Common Stock: 25,000,000 shares authorized at $0.001par value; Issued and outstanding 16,277,323 and 15,767,323 shares, respectively Additional Paid in Capital Accumulated Deficit ) ) Total Stockholders' Equity (Deficit) ) ) TOTAL LIABILITIES AND STOCKHOLDERS EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of these statements. 4 SKYE INTERNATIONAL, INC. AND SUBSIDIARIES (DEBTOR-IN-POSSESSION) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Three Months Ended June 30, Six Months Ended June 30, (Restated) REVENUES Product Sales $ Other Income Total Revenues Cost of Goods Sold Gross Profit (Loss) ) OPERATING EXPENSES Legal and Professional General and Administrative Research and Development Advertising and Marketing Depreciation Total Operating Expenses Net Loss from Operations ) OTHER INCOME (EXPENSE) Interest Income 86 - - Gain on Extinguishment of Debt - - Reorganization Costs ) - ) - Interest Expense ) Total Other Income (Expense) Net Loss before Income Taxes ) Income Tax Expense - NET LOSS $ ) $ ) $ ) $ ) Basic and diluted income (loss) per share $ ) $ ) $ ) $ ) Weighted Average Number of Common Shares Outstanding The accompanying notes are an integral part of these statements. 5 SKYE INTERNATIONAL, INC. AND SUBSIDIARIES (DEBTOR-IN-POSSESSION) CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDER'S EQUITY (DEFICIT) Additional Common Stock Common Stock Paid in Accumulated Total Shares Amount Subscribed Capital Deficit Deficit Balance December 31, 2008 (Restated) $ $ ) $ $ ) $ ) Common stock issued for related party services Common stock issued for consulting services Common stock issued for cash Common stock issued for legal fees 23 Common stock issued for financing costs Common stock issued for services 40 Beneficial Conversion Feature Fair Value Options Granted Net Loss ) ) Balance December 31, 2009 - ) ) Common stock issued for compensation - - Net Loss - ) ) Balance June 30, 2010 - (Unaudited) $ $
